28 N.Y.2d 981 (1971)
In the Matter of We're Associates Company, Respondent,
v.
Franklin Bear et al., Constituting the Nassau County Planning Commission, Appellants. (Proceeding No. 1.)
In the Matter of the Town of North Hempstead, Respondent,
v.
Franklin Bear et al., Constituting the Nassau County Planning Commission, Appellants. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued May 10, 1971.
Decided May 26, 1971.
Joseph Jaspan, County Attorney (Benedict F. Romano and F. Stuart Darrow of counsel), for appellants.
Stephen Van R. Ulman for We're Associates Company, respondent.
Francis F. Doran, Town Attorney (Gino Papa of counsel), for Town of North Hempstead, respondent.
Pratt, Caemmerer & Cleary for Incorporated Villages of Brookville, North Hills, Old Westbury and Roslyn Harbor, amici curiae.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the opinion at the Appellate Division.